Title: From George Washington to Wakelin Welch, 27 July 1784
From: Washington, George
To: Welch, Wakelin



Sir,
Mount Vernon 27th July 1784

Your letter of the 26th of Jany, & duplicate thereof, both coming by the way of James river, were long getting to hand.
I return the Power of Attorney signed before the first Master & Mariners I could find, bound for the Port of London; and trust that no further difficulty will arise to prevent your drawing the money which had been deposited in the Bank, out of the same & placing it to my credit upon the most advantageous terms.
I have not an ounce of Tobacco growing this year—whether I shall return to that species of Agriculture again, or not, will depend altogether upon the price that article is most likely to bear from the general State of the trade, of which, you who understand the matter better than I do, can best determine; & would do me a favor to signify for my information.
Not having, that I recollect, received the particulars of my Accot currt with your House; I should be glad to have it forwarded

to me, together with that of the late Mr Custis’s, as soon as convenient.I am Sir &c.

G: Washington

